DETAILED ACTION
This Office Action is in response to the submission filed on 09/28/2020.  Currently, claims 1-10 & 17-20 have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0191344) by Sadaka et al (“Sadaka”) in view of (US-2016/0095221) by Vidhya et al (“Vidhya”).
Regarding claim 1, Sadaka discloses in FIG. 28 and related text, e.g., a radio frequency (RF) front-end (RFFE) device, comprising: 

a microelectromechanical system (MEMS) device (180) integrated on the die at a different layer than the active device (see FIG. 28), the MEMS device having a cap layer (100) comprised of a cavity (112) in the front-side dielectric layer of the die, between the first substrate and a second substrate (178) coupled to the front-side dielectric layer.

Sadaka does not disclose in FIG. 28 that a plurality of back-end-of-line layers between the active device and the front-side dielectric layer.
Sadaka also does not disclose ‘the active device on a first substrate located at a back-side of the die’.

Sadaka discloses in embodiment of par. 49 that “After the etching process, the patterned mask layer may be removed, and the via holes may be filled with electrically conductive material to form the conductive vias 102. The electrically conductive material may comprise, for example, doped polysilicon. In some embodiments, the conductive material may comprise a multi-layer structure including multiple layers of different conductive materials.”
Vidhya discloses in FIGs. 1-3 and related text, e.g., a substrate where both the front-side and a back-side of a die have active devices (see FIG. 1; transistors are shown on both the ‘front-side’ (‘active side’; marked as 110a) and ‘back-side’ (‘backside’; marked as I/O Xtors TFTs), with stacked substrates (see FIGs. 2-3; “Tier 2 die” is the stacked substrate), where the second substrate can interface with either the front side (FIG. 3) or back side (FIG. 2) of first substrate, thus resulting in ‘the active device on a first substrate located at a back-side of the die’ (the missing limitations; since active device is on both sides, the limitations are met).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Sadaka with “In some embodiments, the conductive material may comprise a multi-layer structure including multiple layers of different conductive materials” as taught by different embodiment of Sadaka, and with “substrate having active devices on both sides” as taught by Vidhya, since applying a known technique (technique of Sadaka of par. 49 for replacing simple vias 102 with a multi-layer structure including multiple layers of different conductive materials) to a known device ready for improvement (device of Sadaka in FIG. 28) to yield predictable results (results are predictable since they are contained in same reference; same inventor explicitly teaches that such replacement works) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385) and in order to have more advanced integration techniques (explained in detail in pars. 2-6, especially end of par. 6), respectively. 

When these teachings of Sadaka of par. 49 are applied to device of Sadaka of FIG. 28 it will result in “a plurality of layers between the active device and the front-side dielectric layer”, since the vias now would be replaced with multiple layers of conducting materials (say, 5 layers, since Sadaka does not limit it; any number works) and there will be multiple such layers (in this example, at least 4 layers, for example) between the very back of the “front-side dielectric layers” and “active device”, thus meeting limitations.
process limitations of "back-end-of-line", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced (the above limitations refer to when in process layers are formed; “back end of line”, means in the end of process, after forming transistors; such limitations are process limitations, and carry no patentable weight).
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

Regarding claim 2, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the MEMS device comprises an acoustic filter (par. 108; BAW/SAW/FBAR), comprising: 
a filter layer (146/152) on the second substrate, the filter layer bonded to the front-side dielectric layer (see FIG. 28); and 
a first electrode (184) on the filter layer and coupled to the active device through a first back- end-of-line (BEOL) interconnect (102).
Regarding claim 3, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the acoustic filter comprises a surface acoustic wave (SAW) filter (see claim 2).
Regarding claim 4, Sadaka and Vidhya disclose in cited figures and related text, e.g., the MEMS device comprises an acoustic filter, comprising: the second substrate bonded to at least the front-side dielectric layer of the die and arranged opposite the cap layer; and a filter layer between a first electrode and a second electrode, the first electrode coupled to the active device through a first back-end-of-line (BEOL) interconnect and the second electrode coupled to a second BEOL interconnect (see claims 1 & 2 above; also, 184’s are present on very left and right; hence, first and second electrode; also, filter layer is in part in-between, hence, meeting limitations).
Regarding claim 5, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the second substrate comprises a semiconductor handle wafer (a very vague term; par. 105 lists semiconductors; “handle wafer” means usage, not structure; since structure is present, “semiconductor wafer”, the usage is not patentable in claims drawn to device), and in which the acoustic filter further comprises an inert gas between the semiconductor handle wafer and at least one of the first electrode and the second electrode (see par. 88).
Regarding claim 6, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the acoustic filter comprises a bulk acoustic wave (BAW) filter (see claim 2).
Regarding claim 7, Sadaka and Vidhya disclose in cited figures and related text, e.g., further comprising a bond layer between the second substrate of the MEMS device and the front-side dielectric layer of the die (152 can read on bond layer; or similar layer between 146 and 178).
Regarding claim 8, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the die comprises a complementary metal oxide semiconductor (CMOS) die or a radio frequency (RF) die (par. 51; CMOS mentioned).
Regarding claim 9, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the first substrate comprises a semiconductor-on-insulator (SOI) wafer (100 on 146 on 152, would be SOI, for example), and the second substrate comprises a semiconductor handle wafer (see claim 5).
Regarding claim 10, Sadaka and Vidhya disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim(s) 1, except integrated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Sadaka and Vidhya with “integrated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer”, in order to use the device in an application that requires Radio Frequency usage (the usage of RF in above applications is notoriously well-known; therefore, using the Sadaka’s device specifically in such an application is obvious).
Regarding claim 17, Sadaka and Vidhya disclose in cited figures and related text, e.g., a radio frequency (RF) front-end (RFFE) device, comprising: 
an RFFE die including a front-side dielectric layer on an active device (see claim 1), the active device on a first substrate located at a back side of the RFFE die (see rejection of claim 1), and a plurality of layers between the active device and the front-side dielectric layer (see rejection of claim 1); and an acoustic filter integrated on the die at a different layer than the active device (see claim 2), the acoustic filter having a cap layer comprised of a cavity in the 
Regarding the process limitations of "back-end-of-line", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced (the above limitations refer to when in process layers are formed; “back end of line”, means in the end of process, after forming transistors; such limitations are process limitations, and carry no patentable weight).
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Regarding claim 18, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the acoustic filter further comprises: 
a filter layer on the second substrate, the filter layer bonded to the front-side dielectric layer; and a first electrode on the filter layer and coupled to the active device through a first 
Regarding claim 19, Sadaka and Vidhya disclose in cited figures and related text, e.g., in which the acoustic filter further comprises: the second substrate bonded to at least the front-side dielectric layer of the acoustic filter and arranged opposite the cap layer (see claims 2 & 4); and a filter layer between a first electrode and a second electrode, the first electrode coupled to the active device through a first back-end-of-line (BEOL) interconnect and the second electrode coupled to a second BEOL interconnect (see claims 2 & 4), in which the acoustic filter comprises a bulk acoustic wave (BAW) filter (see claim 6).
Regarding claim 20, Sadaka and Vidhya disclose in cited figures and related text, e.g., incorporated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (see rejection of claim 10 above).

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/08/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894